          Case 8:21-mj-00310-DUTY Document 1 Filed 05/03/21 Page 1 of 1 Page ID #:1


                                                                                                FILED         ---~
                                                                                     CLERK, U.S. DISTRICT COURT


                                                                                           MAY - 32021             ~
                                                                                   CENTRA\L ~~~RICTOFCALIFORi~IU; ~



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL pISTRICT OF CALIFORNIA
 iTNITED STATES OF AMERICA                                        I CASE NUMBER

                                                   PLAINTIFFS) I                  ~S ' Z 1- M J - ~5p`?~\p -LjV^(`{
                                V.
 Liliana Liceth Aguas Macias
                                                                                     DECLARATION RE
                                                DEFENDANT(s).                    OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Federal ~ndictrr~ent
in the                                      District of North Dakota                             on Apri122,2021
at               ~ a.m. / ❑ p.m. The offense was allegedly committed on or about August 2020
in violation of Title 21                             U.S.C., Sections) 845 and s53
to wit: Conspiracy to Possess with Intent to Distribute a Controlled Substance

A warrant for defendant's arrest was issued by: Grand Jury Indictment

Bond of$                                    was ❑set /~ recommended.

Type of Bond:

Relevant documents) on hand (attach): Signed Arrest Warrant and Indictment



I declare under penalty of perjury that the foregoing is true and correct.

Executed on           S/3/21
                       Date


       U~                                                             Brady M. Hoeft
Signature of A ent                                                    Print Name of Agent


DEA                                                                  Special Agent
Agency                                                                Tide




CR-52 (03/20)                              DECLARATION REOUT-OF-DISTRICT WARRANT
